DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0297892).
As to claims 1 and 5, Lee et al. discloses a window (100) formed of glass.  See paragraphs [0036], [0038] and [0096].  As shown in Figure 1B, the glass has first and second major surfaces and a minor surface connecting the major surfaces.  See Figure 1B and paragraphs [0008], [0036] and [0038].  Lee et al. exemplifies a glass ion exchange strengthened to form a maximum compressive stress (CSmax) at the surface of 1000 MPa.  See Figure 14B, samples PL24.  From Figure 14B, sample PL24 has a compressive stress at 5µm of 750 MPa.  The glass of Lee et al. is symmetrically ion exchange strengthened, and has a CTmax at the center of the article, i.e., 0.5t.  See, e.g., Figure 6.
As to claims 2, 3 and 8, PL24 otherwise meets the instant claim 1 and 4-7 limitations for the stress profile.  The CS profile determines the central tension characteristics because the central tension balances the CS.  Moreover, the maximum CT will be located at the center of the glass because it is symmetrically strengthened.  See, e.g., Figure 6.  Therefore, the instant claims 2, 3 and 8 central tension characteristics are presumed to be inherent to PL24.  
	As to claim 4, PL24 of Lee et al. has a depth of compression of 58 µm (Figure 14B) and the article has a thickness of 0.5 mm or less (paragraph [0047]).  Such a glass has a DOC as a fraction of depth of 0.12 (58 µm/500 µm = 0.12).
	As to claim 6, PL24 has a spike, knee and tail.  See Figure 14B.  The knee is from about 20 to 40 µm.  Therefore, the spike goes from the surface to about 20 µm.  The smallest slope tangent in the area between the surface and 20 µm is at 20 µm, and was calculated to be about 15 MPa/µm.  The maximum slope is at the surface and was calculated to be about 50 MPa/µm.  Thus, the slope of the spike falls within the claimed range.  The tail region of the plot in Figure 14B goes from 40 µm into the central tension region.  The maximum slope is at 40 µm and was estimated to be 5 MPa/µm, which is about 3 MPa/µm.  The minimum slope in the tail of PL24 in Figure 14B is greater than 0 MPa/µm, which is about 0.01 MPa/µm.  Thus, the slope of the tail falls within the claimed range.  
	As to claim 7, PL24 has a maximum CS of 1000 MPa.  See Figure 14B.
	As to claim 9, Lee et al. discloses that the glass (100) is substantially flat in Figure 1B.
	As to claim 10, Lee et al. discloses frame (300) and a display (200) disposed on the glass surface. See Figure 1B and paragraph [0036].
	As to claims 12 and 13, Lee et al. discloses that the glass has a region of low optical transmittance (100-BR), i.e., a decorative surface.  See Figure 1B and paragraph [0042].
	As to claim 16, Lee et al. does not disclose the presence of an anti-splinter film.
	As to claim 17, Lee et al. discloses that the glass article (100) is connected to a housing (i.e., a base) (300).  See Figure 1B and paragraph [0036].  The claimed impactor property is presumed to be inherent to article because the glass has a stress profile identical to the presently claimed profile.  The preamble limitation “automotive interior system” is met by Lee et al. because a mobile phone is capable of being used on the interior of an automobile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0297892) as applied to claims 1 and 10 above, and further in view of Orsley et al. (US 2011/0102346).
Lee et al. anticipates claim 1 and 10 for the reasons recited above.  Lee et al. fails to disclose that the cover glass is attached via an adhesive to the display.
Orsley et al. discloses that a cover glass may be attached to a display via an adhesive layer.  See paragraph [0038].
Therefore, it would have bene obvious to one of ordinary skill in the art at the time of filing to have combined prior art elements (i.e., a cover glass, adhesive and display) according to known methods (i.e., the method of Orsley) to achieve predictable results (i.e., a cover glass attached to a display). See MPEP 2143 I.A.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0297892) as applied to claims 1 and 13 above, and further in view of Adib et al. (US 2014/0220327).
	Lee et al. anticipates claim 1 and 13 for the reasons recited above.  Lee et al. fails to disclose that the cover glass may have “at least two of any one of an easy-to-clean surface, an anti-glare surface, an anti-reflective surface, a haptic surface, and a decorative surface.”  Lee et al. is intended to be employed as a cover glass for a mobile device.
	Adib et al. discloses a cover glass for a mobile device that includes “the film 110 including one or more of an indium-tin-oxide layer, a scratch-resistant layer (e.g., AlOxNy, AlN and combinations thereof), an easy-to-clean layer, an anti-reflective layer, an anti-fingerprint layer and the like.”  See paragraphs [0003] and [0135].
	Therefor, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied one or more layers of an indium-tin-oxide layer, a scratch-resistant layer, an easy-to-clean layer, an anti-reflective layer, and an anti-fingerprint layer to the cover glass of Lee et al. as suggested by Adib et al. because such layers will provide the benefits of scratch resistance, ease of cleaning, anti-reflection and lack of fingerprints to the cover glass.
	Further as to claim 15, Lee et al. discloses a forming a pristine glass surface by etching.  See paragraph [0066].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0297892) as applied to claim 1 and further in view of Hashimoto et al. (US 20180065881).
	Lee et al. anticipates claim 1 for the reasons recited above.  With respect to glass window, Lee et al. further discloses that “the high depth of compression and the low central tension, and thus the window member 100 may me highly reliable and durable and provide adequate stability and protection even though the window member 100 is relatively thin.”  One of ordinary skill in the art would have recognized that such a glass would have been useful in other devices.  
Lee et al. fails to disclose the structure defined in claim 18.
	Hashimoto et al. discloses a vehicle mounted display device.  See the title.  The display includes a cover glass (12) mounted on a surface (411a)(i.e., base layer).  See Figure 2 and paragraphs [0060]-[0062].  Between the glass and the surface (base) is a fixing portion (301)(i.e., frame).  Id.  The fixing portion is steel or aluminum (paragraph [0065]) and will inherently plastically deform when subjected to sufficient impact.  See also paragraph [0070].
	Therefore, it would have been obvious to one of ordinary skill in the art to have employed the glass of Lee et al. as the cover glass of Hashimoto.  The glass of Lee et al. provides the benefit of being “reliable and durable and provide adequate stability and protection even though the window member … is relatively thin.”  The device of Hashimoto et al. provides excellent energy absorption.  See the abstract.
	The claimed impactor property is presumed to be inherent to the glass of Lee et al. because the glass has a stress profile identical to the presently claimed profile.  

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose an article such that the glass is locally elastically deformed by a plastic deformation in the housing or frame in combination with the other limitations of dependent claims 1, 17 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0329413 discloses a glass ceramic having a surface compressive stress of 1200 MPa and a compressive stress at 5 µm of 1050 MPa.  See Figure 2, sample 5F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784